DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
	The terminal disclaimer filed 8/10/2022 has been approved. As such the non-statutory obviousness double patenting rejection is hereby withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9-14 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US Pat No 6,811,161 B1).
Re claim 1, Anderson shows a quint configuration fire apparatus (figs. 1-4), comprising: a chassis (10);
a cab (20) coupled to the chassis;
a body assembly (30/40) coupled to the chassis and positioned rearward of the cab (20), the body having a storage area configured to receive a ground ladder (ladders on top as demonstrated in figure 2) and a fire hose (col. 1, lines 44-45);
a pump (col. 4, lines 44-45) coupled to the chassis; a water tank (col. 4, line 44) coupled to the chassis; a pedestal (60) coupled to the chassis;
a ladder assembly (Fig. 3, 50) having a proximal end supported by the pedestal (60); a single front axle (col. 4, line 42) coupled to a front end of the chassis; a single rear axle (col. 4, line 44) coupled to a rear end of the chassis; and
a plurality of stabilizers (100); wherein the plurality of stabilizers include exactly two outriggers (190/200) positioned between the single front axle and the single rear axle; wherein the two outriggers (190/200) are configured to protrude from opposing lateral sides of the body assembly (Fig. 2);
wherein the ladder assembly is rotatable about the pedestal into a plurality of operating orientations including at least (a) a forward orientation where a distal end of the ladder assembly extends forward of the cab, (b) a rearward orientation where the distal end of the ladder assembly extends rearward of the body assembly, and (c) a side orientation where the distal end of the ladder assembly extends to a side of the body assembly (abstract);
wherein the ladder assembly includes a plurality of extensible ladder sections that are extendable to a horizontal reach of at least 90 feet (col. 2, lines 31-34); and 
wherein the quint configuration fire apparatus is configured to support a tip load of at least 750 pounds applied to the distal end of the ladder assembly while the plurality of ladder sections are extended to the horizontal reach of at least 90 feet in each of the plurality of operating orientations (col. 2, lines 44-47).
Re claim 3, Anderson discloses the plurality of ladder sections are extendable to a vertical height of at least 95 feet (col. 2, lines 31-34).
Re claim 4, Anderson discloses the plurality of ladder sections are extendable to a vertical height of at least 105 feet (col. 2, lines 31-34).
Re claim 5, Anderson discloses the plurality of ladder sections are extendable to a horizontal reach of at least 100 feet (col. 2, lines 31-34).
Re claim 6, Anderson shows the two outriggers (Fig. 2, 190/200) are coupled to the chassis and moveable between a fully extended position (Fig. 11A) and a retracted position (Fig. 10A).
Re claim 9, Anderson shows the plurality of stabilizers includes a stability foot positioned rearward (see annotated figure) of the single rear axle.

    PNG
    media_image1.png
    579
    848
    media_image1.png
    Greyscale

Re claim 10, Anderson discloses the side orientation includes a lateral orientation where the ladder assembly is oriented perpendicular to a longitudinal direction of the chassis (col. 5, lines 7-12).
Re claim 11, Anderson shows a fire apparatus (figs. 1-4), comprising: 
a chassis (10);
a ladder assembly (Fig. 3, 50) having a proximal end supported by the chassis (10); a single front axle (col. 4, line 42) coupled to a front end of the chassis; a single rear axle (col. 4, line 44) coupled to a rear end of the chassis; and
a plurality of stabilizers (100/see annotated figure) including exactly two stabilizers (190/200) positioned between the single front axle and the single rear axle and at least a third stabilizer (see annotated figure) positioned rearward of the single rear axle, the two stabilizers (190/200) configured to protrude from opposing sides of the chassis (Fig. 2);
wherein the ladder assembly includes a plurality of extensible ladder sections that are extendable to a horizontal reach of at least 90 feet (col. 2, lines 31-34); wherein the ladder assembly is rotatable into a plurality of operating orientations including a lateral orientation where the ladder assembly is oriented perpendicular to a longitudinal direction of the chassis (abstract); and 
wherein the ladder assembly is configured to support a tip load of at least 750 pounds applied to a distal end of the ladder assembly while the plurality of ladder sections are extended to the horizontal reach of at least 90 feet and while in each of the plurality of operating orientations (col. 2, lines 44-47).
Re claim 12, Anderson shows further comprising a pedestal (Fig. 1, 60) coupling the ladder assembly (50) to the chassis and defining an axis about which the ladder assembly is configured to rotate.
Re claim 13, Anderson shows further comprising a turntable (Fig. 1, 40) rotatably coupling the proximal end of the ladder assembly (50) to the pedestal (60) such that the ladder assembly is selectively repositionable into the plurality of operating orientations, wherein the horizontal reach is defined between the axis about which the ladder assembly is configured to rotate and a distal end of the ladder assembly, and wherein the vertical height is defined between the distal rung of the ladder assembly and a ground surface.
Re claim 14, Anderson shows further comprising a cab assembly (Fig. 1, 20) coupled to the front end of the chassis, wherein the plurality of operating orientations includes a forward orientation in which the ladder assembly extends over the cab assembly, a rearward orientation in which the ladder assembly extends away from the cab assembly, and the lateral orientation.
Re claim 26, Anderson shows a quint configuration fire apparatus (figs. 1-4), comprising: a chassis (10);
a cab (20) coupled to the chassis;
a body assembly (30/40) coupled to the chassis and positioned rearward of the cab (20), the body having a storage area configured to receive a ground ladder (ladders on top as demonstrated in figure 2) and a fire hose (col. 1, lines 44-45);
a pump (col. 4, lines 44-45) coupled to the chassis; a water tank (col. 4, line 44) coupled to the chassis; a pedestal (60) coupled to the chassis;
a ladder assembly (Fig. 3, 50) having a proximal end supported by the pedestal (60); a single front axle (col. 4, line 42) coupled to a front end of the chassis; a single rear axle (col. 4, line 44) coupled to a rear end of the chassis; and
a plurality of stabilizers (100); wherein the plurality of stabilizers include exactly two outriggers (190/200) positioned between the single front axle and the single rear axle; wherein the two outriggers (190/200) are configured to protrude from opposing lateral sides of the body assembly (Fig. 2);
wherein the ladder assembly is rotatable about the pedestal into a plurality of operating orientations including at least (a) a forward orientation where a distal end of the ladder assembly extends forward of the cab, (b) a rearward orientation where the distal end of the ladder assembly extends rearward of the body assembly, and (c) a side orientation where the distal end of the ladder assembly extends to a side of the body assembly (abstract);
wherein the ladder assembly includes a plurality of extensible ladder sections that are extendable to a horizontal reach of at least 90 feet (col. 2, lines 31-34); and 
wherein the center of gravity of at least one of the chassis, the body assembly (Fig. 1, 30/40), the pump, or the water tank are positioned to counterbalance a moment generated by a tip load of at least 750 pounds (col. 2, liens 44-47) applied to the distal end of the ladder assembly while the plurality of ladder sections are extended to the horizontal reach of at least 90 feet in each of the plurality of operating orientations (col. 3, lines 30-34; col. 4, lines 58-62 and col. 5, lines 7-12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Pat No 6,811,161 B1) in view of Nist et al. (US Pat No 4,941,546).
Re claim 7, Anderson shows wherein a pair of contact pads (Fig. 2, 140) associated with the two outriggers (190/200) are spaced a distance when the two outriggers are in the fully extended position.
Anderson does not teach a distance of no more than 18 feet when the pair of outriggers are in the fully extended position.
However, Nist et al. teaches a pair of extending outriggers (Fig. 3, 21/32) including a pair of contact pads (39) associated with the pair of outriggers that are spaced a distance of no more than 18 feet when the pair of outriggers are in the fully extended position (col. 1, lines 21-24).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the contact pads of Anderson spaced at a distance of no more than 18 feet when the pair of outriggers are in the fully extended position as taught by Nist et al. to curtail the width or area they require when deployed (Nist – col. 1, lines 25-34).
Re claim 8, Anderson as modified by Nist et al. discloses all aspects of the claimed invention including a single rear axle but does not teach a gross axle weight rating of no more than 33,500 pounds. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a gross axle weight rating of no more than 33,500 pounds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is a gross axle weight rating of no more than 33,500 pounds which achieves the recognized result of carrying the vehicle load, as such, the rear axle Anderson is provided to carry the vehicle load, therefore, one of ordinary skill in the art at the time of the effective filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See all In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). Further, no criticality is apparent for the claimed range.
Claims 2, 18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Pat No 6,811,161 B1).
Re claim 2, Anderson discloses all aspects of the claimed invention but does not teach the water tank has a capacity of at least 500 gallons. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a water tank capacity of at least 500 gallons, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the water tank capacity which achieves the recognized result of allowing the vehicle to directly and immediately extinguish a fire, as such, the water tank of Anderson is provided to support the direct fire extinguishing aspects of the fire fighting vehicle, therefore, one of ordinary skill in the art at the time of the effective filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See all In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). Further, no criticality is apparent for the claimed range.
Re claim 18, Anderson as modified by Nist et al. discloses all aspects of the claimed invention including a single rear axle but does not teach a gross axle weight rating of no more than 33,500 pounds. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a gross axle weight rating of no more than 33,500 pounds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is a gross axle weight rating of no more than 33,500 pounds which achieves the recognized result of carrying the vehicle load, as such, the rear axle Anderson is provided to carry the vehicle load, therefore, one of ordinary skill in the art at the time of the effective filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See all In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). Further, no criticality is apparent for the claimed range.
Re claim 21, Anderson shows a quint configuration fire apparatus (figs. 1-4), comprising: a chassis (10);
a single front axle (col. 4, line 42) coupled to a front end of the chassis; a single rear axle (col. 4, line 44) coupled to a rear end of the chassis;
a body (30/40) coupled to the chassis, the body having a storage area configured to receive a ground ladder (ladders on top as demonstrated in figure 2) and a fire hose (col. 1, lines 44-45);
a pump (col. 4, lines 44-45) coupled to the chassis; a water tank (col. 4, line 44) coupled to the chassis;
a ladder assembly (Fig. 3, 50) having a proximal end supported by the chassis;
wherein the ladder assembly includes a plurality of extensible ladder sections that are extendable to a vertical height of at least 95 feet (col. 2, lines 31-34); and 
wherein the quint configuration fire apparatus is configured to support a tip load of at least 750 pounds applied to the distal end of the ladder assembly while the plurality of ladder sections are extended to the horizontal reach of at least 90 feet in each of the plurality of operating orientations (col. 2, lines 44-47).
Anderson discloses all aspects of the claimed invention including a single rear axle but does not teach a gross axle weight rating of no more than 33,500 pounds. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a gross axle weight rating of no more than 33,500 pounds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is a gross axle weight rating of no more than 33,500 pounds which achieves the recognized result of carrying the vehicle load, as such, the rear axle Anderson is provided to carry the vehicle load, therefore, one of ordinary skill in the art at the time of the effective filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See all In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). Further, no criticality is apparent for the claimed range.
Anderson discloses all aspects of the claimed invention but does not teach the water tank has a capacity of at least 500 gallons. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a water tank capacity of at least 500 gallons, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the water tank capacity which achieves the recognized result of allowing the vehicle to directly and immediately extinguish a fire, as such, the water tank of Anderson is provided to support the direct fire extinguishing aspects of the fire fighting vehicle, therefore, one of ordinary skill in the art at the time of the effective filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See all In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). Further, no criticality is apparent for the claimed range.
Re claim 22, Anderson disclose the plurality of operating orientations include at least (a) a forward orientation where a distal end of the ladder assembly extends forward of the cab, (b) a rearward orientation where the distal end of the ladder assembly extends rearward of the body assembly, and (c) a side orientation where the distal end of the ladder assembly extends to a side of the body assembly (abstract).
Re claim 23, Anderson discloses the side orientation includes a lateral orientation where the ladder assembly is oriented perpendicular to a longitudinal direction of the chassis (col. 5, lines 7-12).
Re claim 24, Anderson discloses the plurality of ladder sections are extendable to a horizontal reach of at least 100 feet (col. 2, lines 31-34).
Re claim 25, Anderson discloses the plurality of ladder sections are extendable to a vertical height of at least 105 feet (col. 2, lines 31-34).
Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. Regarding applicant’s argument that “nowhere does Anderson explicitly disclose that such performance is achievable with ‘a single rear axle’ fire apparatus that has ‘exactly two outriggers positioned between the single front axle and the single rear axle” as is claimed, the examiner would first like to point out Anderson explicitly discloses in column 4, line 44 “the rear axle or axles” (emphasis added) thus provided the option for either a single rear axle or multiple rear axles and therefore explicitly teaches a single rear axle as claimed. Further, the examiner would like to point out that Anderson discloses the stabilizers as “exactly” two outriggers, elements 190 and 200, each outrigger happens to have a pair of stabilizers however the pairs themselves form one outrigger each as is best shown in figure 11B.
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752